                                                         Case 5:16-cr-00047-EJD Document 201 Filed 09/10/19 Page 1 of 1


                                                                                                                    .IRANSCRIPI
  UNITED STATES DISTRICT COURT                                                                                                      ORDER                                                                  COU RT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                                         Ploase use on€ form par court reporter                                                                DUE DATE:
                 CAND 435                                                                                  CIA counsel plase use Form ClA24
             (CAND   Rev.0a/20G)                                                                         Please read instructians an next page.

1a. C0NTACT PERSON F0R THIS 0RDER                                                      2a. CONTACT PHONE NUMBER                                                         3. CONTACT EMAIL ADDRESS
 lrene Zhu                                                                             (415) 436-6838                                                                     irene.zh u@usdoj.gov
1b. ATTORN EY NAME (if different)                                                      2b, ATTORNEY PHONE NUMBER                                                        3. ATTORNEY EMAIL ADDRESS
AUSA David Countryman                                                                   (41s) 436-7303                                                                    david.countryman@usdoj.gov
4, MAILING ADDRESS (INCLUDE         LAW FIRN,1 NAI\,48, IF APPLICABLE)                                              5, CASE NA]VE                                                                              6. CASE NUMBER
450 Golden Gate Avenue, gth Floor
San Francisco, CA 94102                                                                                              USA v. Jonathan Chang and Grace Chang                                                       CR 16-47 EJD
                                                                                                                    8. THIS TRANSCRIPT ORDER IS     FOR

7. COURT REPORTER NAME ( FOR FTR, LEAVE ELANK AND CHECK BOX)- i-I                                  FTR              - APPEAL           A    CRIMINAL          n     ln forma pauperis (NOTE: Courtorderfortranscripts must be attached)

 lrene Rodriguez                                                                                                    :.I NON.APPEAL tr       CIVIL             CJA: Do not use   thisform: use Fom CJA24.

S. TRANSCRIPT(S) REQUESTED         (Speci, portion(s) and date(s)of proceeding(s) for which transcript is requested), {ormar(s) & quantity and delivery type

                                                                                                   b.       SELECT F0RMAT(S)   (NOIE: ECFaccess is included
 a.   HEARING(S)(0R PORTIoNS 0F HEARINGS)                                                                                                                               c.   DELIVERY TYPE (Choose one per line)
                                                                                                            with purchase of PDF,t€rt, paper or condensed.)
                                                                                               I
   DATE               JUDGE               TYPE                        POR]ION                                    TE'I/A9C              CONDENSED       ECF ACCESS
                                                          lf @qu6ling less than tull hear nE
                                        (e.9. CMc)       sDeito oodon (e.e wtuess or rime)                                                                                                                             I


08/26/2019            EJD                 Trial                                                         ooo                                  o            o              a  oooooo
0a12712019            EJD                 Trial                                                         ooo                                  o            o              ooooooo
                                                     I
                                                                                                        o  oooo                                                          ooooooo
                                    l                                                                   o  ooo                                            o              ooooooo
                                    I
                                                                                                        ooooo                                                            ooooooo
                                    I
                                                                                                        ooooo                                                            ooooooo
10. ADDITIONAL COMIVENTS, INSTRUCTIONS, QUESTIONS, ETC:




0RDER & CERTIFICATION (11.     & 12.)     By signing below, I certi4/         that I will pay all charges (deposit pius additionat).                                                         12. DATE
11, SIGNATURE
                                                                                                                                                                                                        ltq/z't1
       Clear Form                                                                                                                                                                                       Save as new PDF
